Citation Nr: 1138380	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals, left and right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at an informal RO hearing in March 2010 and at a Board hearing in September 2011.  Transcripts of these proceedings are associated with the claims file.

The Board observes that the Veteran's January 2009 notice of disagreement included the issue of entitlement to an increased rating for migraine headaches.  The Board notes that a July 2009 RO rating decision assigned a higher initial rating of 30 percent for the Veteran's service-connected migraine headaches, effective February 21, 2007.  As the maximum schedular rating was not assigned, this issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  However, in September 2009, VA received the Veteran's withdrawal of her claim for entitlement to an increased rating for migraine headaches.  Therefore, this issue is not currently in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that all relevant private treatment records are not associated with the claims file, as well as potential outpatient dependent medical records of a service member and recent VA treatment records.

In this regard, during the September 2011 Board hearing, the Veteran testified that she had just recently found a letter dated in November 1986 from the Escambia County Health Department that stated that she had been exposed to pelvic inflammatory disease (PID).  The Veteran testified that she did not know about the letter until recently because it was sent to her mother's address while she was in basic training, and that she came across it while cleaning her mother's house, since her mother recently died.  The Veteran testified that she submitted this letter to VA; however, the Board observes that the letter has not been associated with the claims file.  Also, during the Board hearing, the Veteran testified that she had relevant VA and private treatment appointments scheduled.

In addition, the Board observes that all relevant outpatient dependent medical records of a service member may not be associated with the claims file.  In this regard, the Board notes that the Veteran stated on her September 2009 substantive appeal that she believed that medical records from the time she was considered a dependant wife of an active duty service member were missing from the claims file.  Specifically, the Veterans stated that the claims file did not contain her medical records pertaining to treatment received in Nuremburg, Germany.

The Board finds that these referenced medical records would be relevant to the Veteran's claim.  The Board observes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether these records are available, and whether the RO has taken all appropriate action to request and obtain these medical records.  Therefore, in order to afford the Veteran every consideration with her appeal, the Board is of the opinion that further efforts should be undertaken to obtain these medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain and associate with the claims file any relevant private medical records (not already of record) identified by the Veteran, specifically including records from the Escambia County Health Department and records from Dr. Duncan.  She should be given an opportunity to submit any such records.

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain and associate with the claims file any of the Veteran's outpatient dependent medical records of a service member (not already of record) relevant to the appeal, specifically including records from Germany.  If additional information is needed from the Veteran in order to conduct a search for outpatient dependent medical records, then, the Veteran should be contacted and informed of the information needed.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to obtain any VA treatment records (not already of record) relevant to the appeal, specifically including those developed since April 2011 from the Lexington VA Medical Center.

4.  Thereafter, any additional development deemed appropriate should be undertaken by the AMC/RO, including examination of the Veteran (but only if deemed necessary, in light of additional evidence).  

5.  Then, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


